Case 5:17-cv-00089-RWS Document 252 Filed 08/02/19 Page 1 of 1 PageID #: 1585



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

Williams, et al.                                    §
       Plaintiffs,                                  §
                                                    §
v.                                                  §
                                                    §           Civil Action No. 5:17-cv-00089
Rooney Trucking, Inc.                               §                  Jury Demanded
      Defendant.                                    §
                                                    §

                                        consolidated with
Acuity, a Mutual Insurance Company,            §
        Plaintiff,                             §
                                               §
v.                                             §
                                               §         Civil Action No. 5:17-cv-00117
Celeste Brown, as Next Friend of minor child, §
T.A., et al.                                   §
        Defendants.                            §


                      AGREED ORDER OF DISMISSAL WITH PREJUDICE

       On this day came to be considered the Agreed Motion for Dismissal with Prejudice of

Reginald
    .    Brinkley, Sr. as Next Friend of Minor, R.B., Rooney Trucking, Inc., and the Estate of

Bradley Farmer. Docket No. 251. The Court, having reviewed the pleadings in this matter, and being

advised that the parties have reached a compromise agreement in settlement of this dispute, is of the

opinion and finds that the Agreed Motion for Dismissal with Prejudice is well taken and should be

GRANTED. It is therefore

       ORDERED that the present action by Reginald Brinkley, Sr. as Next Friend of Minor, R.B. is

DISMISSED WITH PREJUDICE to refiling of the same.

       All costs are to be taxed against the party incurring same.

       So ORDERED and SIGNED this 2nd day of August, 2019.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE
